PER CURIAM.
This cause is before us on appeal from a judgment and sentence adjudicating appellant guilty of armed robbery and sentencing appellant to 25 years of imprisonment. Appellant has raised three issues, only one of which merits discussion: whether the *306trial court erred in denying appellant his full statutory right to peremptory challenges. We affirm.
The trial court employed a method of jury selection which resulted in the defense attorney and the State’s attorney simultaneously requesting a peremptory challenge of the same prospective juror. The defense attorney objected to being charged with a peremptory challenge and moved for an additional challenge, which was denied by the trial court.
Since appellant did not exhaust his peremptory challenges, the error, if any, from the procedures used was harmless and further is not preserved as an issue on appeal.
Accordingly, we affirm.
BOOTH, C.J., and «TOANOS, J., concur.
ZEHMER, J., concurs with written opinion.